DETAILED ACTION
Applicant’s 02/10/2022 AFCP 2.0 response to the previous 12/10/2021 Office action has been considered and entered.

Upon consideration of said Applicant’s response the Finality of said previous 12/10/2021 Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 1-20 as amended and/or filed in Applicant’s 02/10/2022 AFCP 2.0 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 December 2017 (20171207).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority PROVISIONAL Application number 62/595,751 filed on 07 December 2017 (20171207).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
Amend the preamble of claim 15 by inserting the limitation “non-transitory” between the limitations “A computer program product comprising a” and  “computer readable storage device with computer executable instructions stored thereon “ to read:
15.  A computer program product comprising a non-transitory computer readable storage device with computer executable instructions stored thereon,

Response to Arguments
Applicant’s 02/10/2022 AFCP 2.0 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 9 and 10 of the previous 12/10/2021 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  
US 20190126971 A1 to KIM; Jung-Yeol teaches inter alia a steer-by-wire system that provides a haptic response to the steering wheel when a vehicle ascends a curb in for example, para:
“[0006] Accordingly, in the conventional steer-by-wire-based vehicle steering apparatus, since the steering column module and the steering rack module are mechanically separated from each other as described above, there is a problem that a driver cannot perceive, in the event of collision with an external object (e.g., a collision between a vehicle wheel and a curb, or the like), the state of the collision with the external object (e.g., the state in which a wheel ascends a curb).”.

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth below.  

The closest prior art of US-6219604-B1 to Dilger; Elmar et al. (Dilger), US 20050082106 A1 to Husain, Muqtada  et al. (Husain) and US-20030146037-A1 to Menjak, Ratko  et al. (Menjak), DE 10109085 A1 to Lohner et al. (Lohner), DE 102013014122 A1 to Nagl et al. (Nagl) and US 20120046836 A1 to Strecker et al. (Strecker fails to teach or render obvious inter alia a steer-by-wire steering system, method or non-transitory computer readable storage device comprising: a first controller that generates a plurality of torque commands, generating the plurality of torque commands comprises: generating a curb torque command in response to detecting a curb condition in which road wheels are stationary despite a change in handwheel position; and generating an end-of-travel torque command in response to detecting an end-of-travel condition; an arbitrator module that, in response to determining a largest torque command of the curb torque command, the end-of-travel torque command, an understeer torque command, and an oversteer torque command, determines a notification torque command based on the largest torque command; and a second controller that generates a notification torque using the notification torque command as set forth in the independent claims. 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220218                 

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665